Case 0:19-cv-62533-AHS Document 24 Entered on FLSD Docket 03/16/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-62533-CIV-SINGHAL/McAliley

  B2 VENTURES, LLC,

         Plaintiff,

  v.

  PRACTICE CATAPULT, LLC,

       Defendant.
  _____________________________________/

                      ORDER EXTENDING PRE-TRIAL SCHEDULE

         THIS CAUSE is before the Court on the Plaintiff’s Unopposed Motion for Extension

  of Time to Select a Mediator, Date, Time, and Place for Mediation (DE [22]). Having

  considered the motion, the record, and being otherwise fully advised in the premises, it is

  hereby

         ORDERED AND ADJUDGED as follows:

         1. Plaintiff’s Unopposed Motion for Extension of Time to Select a Mediator,

             Date, Time, and Place for Mediation (DE [22]) is GRANTED.

         2. The parties shall adhere to the following schedule:

       03/27/2020       The parties shall select a mediator pursuant to Local Rule
                        16.2, shall schedule a time, date, and place for mediation,
                        and shall jointly file a notice, and proposed order
                        scheduling mediation via CM/ECF in the form specified on
                        the Court’s website, http://www.flsd.uscourts.gov. If the
                        parties cannot agree on a mediator, they shall notify the Clerk
                        in writing as soon as possible, and the Clerk shall designate
                        a certified mediator on a blind rotation basis. Counsel for all
                        parties shall familiarize themselves with and adhere to all
                        provisions of Local Rule 16.2. Within three (3) days of
                        mediation, the parties are required to file a mediation report
                        with the Court. Pursuant to the procedures outlined in the
Case 0:19-cv-62533-AHS Document 24 Entered on FLSD Docket 03/16/2020 Page 2 of 2



                       CM/ECF Administrative Procedures, the proposed order is
                       also to be emailed to singhal@flsd.uscourts.gov. in Word
                       format.



        3. All other deadlines in Trial Order (DE [19]) remain unchanged.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 16th day of

  March 2020.




  Copies furnished to counsel via CM/ECF




                                            2
